DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Objections
Claims 1,9 and 16 objected to because of the following informalities:  the claims recite the limitations “first emitting diode” and “second emitting diode” in order for the claim to be consistent with the claim terminology the terms should be changed to “first emitting electrode” and “second emitting electrode” respectively.  Appropriate correction is required.

Allowable Subject Matter

the claims are allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of elements as claimed (objected language corrected below and consideration taken with the corrected language):
A bidirectional active pen, comprising: a body; a cone portion, having a bottom part and a top part, the bottom part of the cone portion having a cross-sectional area greater than that of the top part, the bottom part of the cone portion connecting to the body; and a tip portion, connected to the top part of the cone portion, wherein the tip portion comprises: a receiving electrode, located at a distal end of the tip portion away from the cone portion, configured to receive a synchronous signal coming from outside of the stylus, wherein the receiving electrode can only be used to receive signals at any time; a first emitting electrode, disposed at the tip portion at a position closer to the cone portion than the receiving electrode, configured to emit a first signal based on the synchronous signal received by the receiving electrode, the first signal provided to calculate a coordinate of the tip portion; and a second emitting electrode, disposed at the tip portion at a position far away from the receiving electrode with respect to the first emitting electrode, configured to emit a second signal based on the synchronous signal received by the receiving electrode, the second signal provided to calculate a tilt angle of the stylus, wherein the cone portion has a slot formed inside, the slot has an opening formed at the top part, a part of the tip portion is received in the slot, another part of the tip portion exposes from the opening,wherein all of the receiving electrode, the first emitting electrode and the second emitting electrode are located at the tip portion, wherein the second emitting electrode is totally embedded into the cone portion, the first emitting electrode is partially embedded into the cone portion and the receiving electrode exposes from the cone portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The following is an examiner’s statement of reasons for allowance: the claims are allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of elements as claimed (objected language corrected below and consideration taken with the corrected language):
A bidirectional active pen, comprising: a body; a cone portion, having a bottom part and a top part, the bottom part of the cone portion having a cross-sectional area greater than that of the top part, the bottom part of the cone portion connecting to the body; and a tip portion, connected to the top part of the cone portion, wherein the tip portion comprises: a receiving electrode, located at a distal end of the tip portion away from the cone portion, configured to receive a synchronous signal coming from outside of the stylus, wherein the receiving electrode can only be used to receive signals at any time; and a first emitting electrode, disposed at the tip portion at a position closer to the cone portion than the receiving electrode, configured to emit a first signal based on the synchronous signal received by the receiving electrode, the first signal provided wherein the cone portion has a slot formed inside, the slot has an opening formed at the top part, a part of the tip portion is received in the slot, another part of the tip portion exposes from the opening,wherein both the receiving electrode and the first emitting electrode are located at the tip portion,wherein the first emitting electrode is partially embedded into the cone portion and the receiving electrode exposes from the cone portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
Claims 1,9 and 16 are objected because the claims recite the limitations “first emitting diode” and second emitting diode” instead of “first emitting electrode” and second emitting electrode” respectively similar to the language used on the rest of the claim in order to be consistent.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624